IN THE
                         TENTH COURT OF APPEALS

                               No. 10-15-00073-CV

                IN THE MATTER OF GUARDIANSHIP
            OF AMANDALEE ELLEN SOMMERVILLE, WARD



                             From the County Court
                            Limestone County, Texas
                              Trial Court No. 7796


                         MEMORANDUM OPINION


      The Clerk of this Court notified the parties in an April 8, 2015 letter that it

appeared that this appeal had been improvidently filed by the Clerk and that the appeal

would be dismissed if a response showing grounds for continuing it was not filed

within ten days. No response has been filed. Accordingly, the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 30, 2015
[CV06]




In the Matter of Sommerville                 Page 2